Title: From Thomas Jefferson to Nicholas Lewis, 16 October 1801
From: Jefferson, Thomas
To: Lewis, Nicholas


Dear Sir
Washington Oct. 16. 1801.
It has become considerably important, in the dispute between mr Ross & myself, to ascertain when the bonds taken at the Elkhill sale were payable. the sale was Feb. 1. 1785. Norris’s & Selden’s bonds were assigned to him, and as they are to be turned into tobacco at the time they were payable, & tobacco varied in it’s price remarkably that year, the time of paiment is very interesting. your answer to this by return of post will greatly oblige Dear Sir
Your affectionate friend & servt
Th: Jefferson
